 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDBurrus Mills, IncorporatedandUnited Packinghouse Workers ofAmerica,AFL-CIO,Petitioner.Case No. 16-RC-1892. July 31,1956.DECISION AND DIRECTION OF ELECTIONUpon a 'petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before J. Howard Stark,hearing officer., The parties agreed that the entire record of an earlierparallel proceeding, Case'No. 16-RC-1792, which was dismissed be-cause of the Petitioner's failure to renew compliance with Section 9(f), (g), and (h) of the Act within the time granted it, shouldbe incorporated, by reference in this proceeding.The hearing offi-cer's rulings made at both hearings are free from prejudicial errorand are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of production and maintenance em-ployees at the Employer's Fort Worth, Texas, "operations," whichconsist of the following : a flour mill, a feed mill, a grain elevator,and a ground storage facility for grain. The 2 mills and the elevatorare located in separate buildings on the same 80-acre tract of land,each connected to the other by a conveyor or chute. The ground stor-age is located on land leased from a railroad, located across the roadfrom the Employer's elevator.The elevator and the ground storagefacility are connected by an overhead conveyor.Together these2 constitute the grain storage division of the Employer's Fort Worthoperation, having a superintendent common to both, 1 maintenancecrew for both, and a common plant office and sales department.Asof the time of the hearing on May 22, 1956, steps were being takenby the Employer to load grain from ground storage on railroad carsas they become available, with a view to discontinuing this portionof its storage division in 6, or a maximum of 9, months.A fewemployees who have worked for the Employer before its groundstorage facility was started will at the conclusion of the operationbe transferred to other divisions, and the remainder will be termi-nated.The flour mill also constitutes a separate division of the FortWorth operation, as does the feed mill. The Employer contends thatfour separate units are appropriate because of the autonomy of each116 NLRB No. 46. BURRUS MILLS, INCORPORATED385of these facilities.After the hearing in Case No. 16-RC-1792 itfiled a motion to dismiss the petition on the ground of inappropriateunit and "for the further reason that there is no sufficient showingof interest in these units."There is no history of bargaining at theFort Worth operations of the Employer.The record shows that each of the three divisions at Fort Worthdoes its own hiring, has its own accounting system and payroll, andmaintains its own warehousing, selling, and delivery functions.Anemployee who is laid off at one division ordinarily has no right toemployment at one of the other divisions, and there is no interchangeof employees among the divisions except for the temporary assign-ment of maintenance personnel to ground storage in case of anemergency.However, the record also shows that the products andfunctions of the divisions are not unrelated.Admittedly, the flourmill draws its grain from the elevator, the byproducts of the flourmill are conveyed to the feed mill, and the feed mill draws some ofits grain from the elevator.We also note that these facilities havea central telephone switchboard, and power is brought in to a cen-tral point for all.The considerable degree of autonomy in operations at each of the fourlocations, as revealed by the above facts, amply supports the Employ-er's contention that separate units at each location could be appropriatefor collective bargaining.At the same time, their close proximity-the entire company operations constituting practically a single physicallocation-plus the relationship in functions and products among them,point strongly to the appropriateness of a single overall bargainingunit.Further, of course, all these employees are joined by the com-munity of interest which inheres in their being employed by the samecompany.' In the circumstances, as the Petitioner requests a singleunit, and as it has made a sufficient showing of interest to warrantan election in the overall unit, we find that the multiplant unit isappropriate.2Inasmuch as the ground storage facility will be activefor an appreciable number of months, we shall include these employeesin the unit for such period as the operation continues.The record shows that the Employer's construction crew, which atthe time of the hearing in Case No. 16-RC-1792 was constructing asteel tower on the ground storage facility, will move out of the FortWorth area to another operation of the Employer in 3 or 4 months.Asthese employees do not perform functionally related work, we shall notinclude them in the unit of Fort Worth employees. SeeFort PittPackagingCo., 108 NLRB 1433, footnote 5.1 SeeWestern ElectricCo., Inc.,98 NLRB 1018, 1032,as to the presumptive appropriate-ness of a companywidebargainingunit whenrequested by a labor organization.a Scenic Citrus Cooperative,Inc.,98 NLRB 350.405448-57-vol. 116-26 386DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere'remains for consideration the exclusion from the unit of cer-tain employees who the Employer contends are supervisors.. In theflour mill the Employer contends that, in addition to the general super-intendent, the production manager, the superintendent of the cakeplant, the chief chemist, the head miller, the three second millers, andthe warehouse foreman, the following employees are also supervisors :the blending department foreman, the family packing foreman, thefamily packing supervisor, the carton packing supervisor, the floormansupervisor who is in charge of the crew which cleans the plant, the bagdepartment foreman, and the maintenance department foreman. ThePetitioner does not contest these proposed exclusions nor testimony bythe Employer that the following employees in the flour mill, despitetheir titles, have no supervisory authority : family loading supervisorand bakers loading supervisor. In the feed mill, in addition to thegeneral superintendent, the general foreman, the warehouse foreman,the city dock sales supervisor, the mixing line supervisor, and the nightforeman, the Employer would exclude from the unit as supervisors theman in charge of maintenance, who is known as "maintenance manNo. 1," and one foreman trainee.As the record shows that the main-tenance man No. 1 has 6 men under him (including 1 paid the samerate but working as a welder) and effectively recommends hire and dis-charge, and that the foreman trainee is actually "carrying on the job ofa supervisor" during the training period, we shall exclude both fromthe unit as supervisors.The Petitioner does not contest testimony bythe Employer that the following employees in the feed mill, despitetheir titles, have no supervisory authority : unloading foreman and binoperator, feeder line supervisor, bag room foreman, resacking foreman,and city dock foreman. In the elevator, in addition to the overallsuperintendent for grain storage, the assistant superintendent, andthe general foreman, the Employer would exclude as supervisors thecar dump foreman, the millwright who is in charge of the maintenancecrew, and warehouse No. 5 foreman. In the ground storage portion ofthe grain storage division, in addition to the general foreman, the Em-ployer would exclude as supervisors the tent maintenance foreman,three-field or operating foremen, and a temperature control foreman.Attorney for the Petitioner stated at the hearing in Case No. 16-RC-1792 that it disputes the supervisory character of these classifications inthe grain storage division but introduced no testimony to refute theEmployer's testimony that each -directs the work of employees underhim and effectively recommends hire and discharge.Hence we shallexclude them from the unit as supervisors. .We find that the following employees of the Employer constitutean appropriate unit for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act: All production and mainte-nance employees of the Employer at its Fort Worth operations, in- THE TRAVELERS INSURANCE COMPANY387eluding laboratory technicians, but excluding office clerical employees,professional employees, watchmen, guards, and supervisors as definedin the Act, who include, in the flour mill : the general superintendent,the production manager, the superintendent of the cake plant, thechief chemist, the head miller, the 3 second millers, the warehouseforeman, the blending department foreman, the family packing fore-man, the family packing supervisor, the carton packing supervisor,the floorman supervisor in charge of cleaning, the bag departmentforeman, and the maintenance department foreman; in the feed mill:the general superintendent, the general foreman, the warehouse fore-man, the city dock sales supervisor, the mixing line supervisor, thenight foreman, maintenance man No. 1, and the foreman trainee;in the grain storage division : the superintendent, the assistant super-intendent, the 2 general foremen, the car dump foreman, the mill-wright in charge of maintenance, the warehouse No. 5 foreman, thetent maintenance foreman, the 3 field or operating foremen, and thetemperature control foreman.[Text of Direction of Election omitted from publication.]CHAIRMAN LEEDOM and MEMBER RODGERS took no part in the consid-eration of the above Decision and Direction of Election.The Travelers Insurance CompanyandLocal 6, Office Employes'International Union,AFL-CIO,Petitioner.Cage No. 1-RC-4488.July 31,1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before George A. Sweeney, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit of claims adjusters em-ployed in the Employer's Boston branch and satellite offices. It wouldexclude line adjusters as supervisors.The Employer contends that the116 NLRB No. 50.